IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LAWRENCE GIBSON,1                           §
                                                §   No. 388, 2021
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. 21-03-4TK
    ALICE GIBSON,                               §   Petition No. 21-06997
                                                §
          Respondent,                           §
          Appellee.                             §
                                   Submitted: May 27, 2022
                                  Decided: July 28, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the reasons

assigned by the Family Court in in its November 4, 2021 order denying the petition for

termination of parental rights. The Family Court did not err in finding that the petitioner

below-appellant failed to establish, by clear and convincing evidence, that termination of

parental rights was in the best interests of the child.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

affirmed.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).